Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicants’ submission of the replacement drawings filed 21 June 2021 is acknowledged. Applicants’ amendment of the claims filed 21 June 2021 has been entered. Applicants’ remarks filed 21 June 2021 are acknowledged.
Claims 9, 13 and 19-23 are cancelled. Claims 1-8, 10-12, 14-18 and 24-27 are pending. Claims 6-8, 10-11, 14-17 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-5, 12, 18 and 26-27 are under examination to the extent they read on the elected species:
A-a) wherein the monoclonal antibody specifically recognizes the sequence of SEQ ID NO: 1;
B-a) wherein the antibody comprises a heavy chain comprising the sequence SEQ ID NO: 3 and/or a light chain comprising the sequence SEQ ID NO: 4; and
C) wherein the autoimmune disease is autoimmune arthritis.
Claims 1-3, 5, 12, 18 and 26-27 read on the elected species.

Priority
Applicants have provided a certified English translation of the foreign application (SPAIN P201531761, filed 12/03/2015). Thus, the instant application benefits the foreign priority under 35 U.S.C. 119(a)-(d).

Application Data Sheet
It is noted that the inconsistency between the Application Data Sheet (ADS) filed 1 June 2018 and the Bib Data Sheet has been corrected. Specifically, the second inventor Ramon Merino Perez shown in the ADS was not named as an inventor in the Bib Data Sheet. A corrected Bib Data Sheet is attached herein.  

Sequence Rules Compliance
Applicants submitted a replacement drawing for Fig. 1C, in which each sequence is accompanied by the relevant sequence identifier (SEQ ID NO). Therefore, the instant application is now fully compliant with the sequence rules, 37 C.F.R. 1.821-1,825.

Claim Objections/Rejections Withdrawn
The objection to claim 3 for informalities is withdrawn in response to Applicants’ amendment of the claim.  
The rejection of claims 1-2, 5, 12, 18 and 26-27 under 35 U.S.C. 102(a)(1), as being anticipated by Akiyama et al. (US 2007/0065446 A1, Pub. Date: Mar. 22, 2007), is withdrawn in response to Applicants’ amendment of independent claim 1 to recite “A monoclonal antibody that specifically recognizes an amino acid sequence that comprises a peptide with at least 90, 91, 92, 93, 94, 95, 96, 97, 98 or 99% identity with SEQ ID NO: 1, wherein the length of said amino acid sequence is between 22 and 30 amino acids.” 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Amended claim 1 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants argue that the phrase “the length of said amino acid sequence is between 22 and 30 amino acid” recited in amended claim 1 falls within the scope of at least an 90% identity with SEQ ID NO: 1 because an 90% identity with SEQ ID NO: 1 allows a variation of 3 amino acids in the sequence. 
 Applicants’ arguments have been fully considered but have not been found to be persuasive. 
SEQ ID NO: 1 has 25 amino acids. At least 90% identity with SEQ ID NO: 1 only allows a variation of 2 amino acids in the sequence. Thus, the claim should be “wherein the length of said amino acid sequence is between 23 and 30 amino acid”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Amended claims 1-3, 5, 12, 18 and 26-27 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for reasons set forth in the previous Office Action (at p. 5-10) and the following.
Applicants argue that the claims of the instant application are in compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification discloses all the information relevant to obtain the monoclonal antibody defined in claim 1. Applicants argue that the specification discloses two monoclonal antibodies [clone B101-37 (IgG1, k ant-BAMBI) and clone B143-14 (IgM, k anti-BAMBI], which support the genus of the monoclonal antibodies claimed. Applicants argue that the examples provided in the application show that any antibody specifically recognizing a sequence with at least a 90% identity with SEQ ID NO: 1 (BAMBI109-133) has the capacity of altering the functional differentiation of the CD4+ T lymphocytes of mice and humans into subtypes Treg and TH17 in vitro (Example 3), which allow the therapeutic use of the claimed monoclonal antibody on inflammatory/autoimmune pathologies (Example 4).
Applicants’ arguments have been fully considered but have not been found to be persuasive. 
The specification fails to provide adequate written description for the genus of monoclonal antibodies encompassed by the present claims. Merely providing the materials and methods to obtain the monoclonal antibodies does not satisfy the written The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. With regard to antibodies, the court in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) stressed that the adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. When an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. See Amgen, 872 F.3d at 1378-79. Applicants’ argue that the two monoclonal antibodies, i.e., clone B101-37 and clone B143-14, disclosed in the specification support the genus of the monoclonal antibodies claimed. However, the two disclosed antibodies are not sufficient to represent the genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). See MPEP 2163. As set forth in the precious Office Action, the prior art teaches that monoclonal antibodies that bind to the same epitope have dissimilar binding site and light chain variable regions of a given antibody, each of which includes three CDRs or hypervariable regions which provide the majority of the contact residues for the binding of the antibody to its target epitope (see Knappik et al. (2000), cited previously). Therefore, defining an antibody or antigen-binding site with only the heavy chain or light chain, or with less than the full complement of CDRs from the heavy and light chain variable regions is insufficient.
Applicants argue that Examples 3 and 4 show that any antibody specifically recognizing a sequence with at least a 90% identity with SEQ ID NO: 1 (BAMBI109-133) has the capacity of altering the functional differentiation of the CD4+ T lymphocytes into subtypes Treg and TH17 in vitro, which functions allow the therapeutic uses of the claimed monoclonal antibody on inflammatory/autommune pathologies. However, the specification does not show evidence that any antibody recognizing a sequence with at least a 90% identity with SEQ ID NO: 1 (BAMBI109-133) has such functions. Example 3 shows that mAb clone B143-14 alters in vitro differentiation of the CD4+ T lymphocytes mAb clone B101-37 in animal models of CIA, mannan-induced psoriatic arthritis, imiquimod-induced psoriasis and DSS colitis. There is no evidence that any antibody of the present claims exhibit the in vitro activities and in vivo effects. The specification does not teach what structural features are required such that the monoclonal antibodies exhibit the functions/activities required for the pharmaceutical uses. Thus, one skilled in the art cannot predict the structural or functional features of plethora of antibodies that bind to the BAMBI peptides as presently claimed. The specification does not provide sufficient teachings for the structural characteristics for the genus of the monoclonal antibodies, nor discloses a representative number of species in scope of the genus.
Therefore, except for the monoclonal antibodies that comprise the heavy chain and the light chain comprising the amino acid sequences encoded by the nucleic acid sequences set forth in SEQ ID NOs: 3 and 4, respectively (mAb clone B101-37), or encoded by the nucleic acid sequences set forth in SEQ ID NOs: 5 and 6, respectively (mAb clone B143-14), and the monoclonal antibodies that comprise the three CDRs from the heavy chain sequence and the three CDRs from the light chain sequence, the skilled artisan would not recognize that Applicant was in possession of the invention as broadly claimed at the time the application was filed.
For the foregoing reasons, the rejection is maintained.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 14, 2021